DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,388,034 (Hearon) in view of U.S. Patent No. 8,028,729 (Kaempf).  
Re. claim 1: Hearon discloses a fluid vent adapter (10) for filling a reservoir, the vent adapter comprising: a primary body (22, mis-numbered on figure 3 as 21) including an upper portion (32) and a lower portion (26); a central fill conduit (28) for delivering a fluid into the reservoir, and a plurality of vent channels (30) for permitting egress of air from the reservoir during filling, and wherein an outside diameter of the lower portion (26) of the primary body (22) is dimensioned for a close tolerance fit relative to an inside diameter of the inlet port of the reservoir (column 2, lines 55-62). 
Hearon’s central fill conduit is not connected to a plurality of radially spaced dispensing holes arranged on the lower portion thereof. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central fill conduit disclosed by Hearon to include the radially spaced dispensing holes of Kaempf. One of ordinary skill in the art would have been motivated to make this modification because this would enable Hearon’s adapter to direct fluid flow in predetermined directions. So, instead of fluid being directed vertically, the fluid could be directed horizontally. Note that Kaempf also teaches that upon inserting the conduit (130) into an inlet port (172) on a reservoir (170), at least a portion of the radially spaced dispensing holes (140) are blocked (see for example, figure 2b) and that a substantially sealed relationship between the inlet port (172) and the dispensing holes (140) being blocked.  

Re. claim 2: Hearon discloses wherein the upper portion of the primary body is capable of being configured to be releasably attachable to an output end of a fluid fill wand.  

Re. claim 3: Hearon discloses wherein the lower portion (26) of the primary body (12) is configured to be releasably attachable to the inlet port of a reservoir (column 2, lines 55-62). 

Re. claim 4: Hearon discloses wherein the upper portion (32) and the lower portion (26) of the primary body are delimited by an annular seat (54).  

Re. claim 5: Hearon discloses wherein the annular seat (54) includes on an underside thereof an annular recess having sealing surfaces (figure 3; 66, 16) configured to seal upon a rim formed as part of the inlet port of the reservoir(column 2, lines 55-62).  

Re. claim 6: Hearon discloses wherein the plurality of vent channels (30) extend through the upper portion (32) of the primary body (22) from an annular vent channel (figure 5, 40) proximal the annular seat (54) upwards to a top end (42) on the upper portion (32).  

Re. claim 7: Hearon as modified by Kaempf discloses wherein the radially spaced dispensing holes (Kaempf, 140) redirect at least a portion of the fluid being dispensed into a generally horizonal flow path on egress from the lower portion of the primary body of the fluid vent adapter (see, for example, figure 2c).  

Re. claim 8: Hearon discloses wherein the central fill conduit (30) extends completely through the primary body (22) from a top end (42) situated on the upper portion (32), through to a bottom end (24) situated on the lower portion (26).  

Re. claim 9: Hearon does not specifically disclose wherein the adapter is formed using an additive manufacturing process. However, insofar as Hearon discloses the claimed invention, the particular method of manufacturing the adapter is given no patentable weight. If this particular claim is pursued, it will be subject to restriction (see MPEP § 806.05(f). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753